         Case 1:17-cv-05429-KPF Document 633 Filed 04/06/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBYN ABRAHAM,

                           Plaintiff,
                                                    17 Civ. 5429 (KPF)
                    -v.-
                                                         ORDER
ABBY LEIGH, et al.,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      By email dated April 6, 2021, the parties informed the Court that Plaintiff

is trying to secure counsel to represent her in this case, and will know on or by

May 1, 2021. Accordingly, the parties are hereby ORDERED to file a joint

status update with the Court on or by May 3, 2021.

      SO ORDERED.

Dated:       April 6, 2021
             New York, New York            __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge
